PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 13/767,772
Filing Date: 14 Feb 2013
Appellant(s): BJORNDAHL et al.



__________________
Thomas Fuller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed June 23, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 13, 2019 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-16 and 26 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, for subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claims 1-16 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Ashbaugh (US Patent Publication 2009/0313116) in view of Von Wolfsheild (US Patent Publication 2009/0070209) in further view of Kumar (US Patent Publication 2011/0208597).


(2) Response to Argument
	As per Appellant’s arguments filed on May 8, 2020:
The rejections should be sustained because the rejections stand on their own and Appellant’s arguments are not persuasive.

A.         Appellant argues, in regards to the 35 U.S.C. § 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection that the limitation “receiving an updated set of advertisers returned from the ad-affiliated server, each of the updated set of advertisers being selected by the ad-affiliated server for having a date-based advertising campaign designated by the updated set of 
	Examiner respectfully disagrees.  Appellant’s original disclosure has no support or description for a date-based advertising campaign designated by the updated set of advertisers with contextual advertisements that are targeted by the updated set of advertisers for display on the date indicated in the user-input.  Paragraph [0043] makes the distinction that “the website receives a determined set of advertisers returned from the ad-affiliated server 110” not an updated set of advertisers as claimed; and paragraph [0015], states that in “another example, for a date-based advertising campaign, the targeting set can include a departure date field and a return date field, where the set triggers a display of contextual advertisements based on the dates entered on a webpage of a flight-related publisher's website (e.g., display advertisements only for advertisers targeting July 4th week).”  Appellant’s specification describes displaying advertisement based on a targeting set of input fields including departure and return dates.  It does not describe receiving an updated set of advertisers returned from the ad-affiliated server for having a date-based advertising campaign designated by the updated set of advertisers with contextual advertisements that are targeted by the updated set of advertisers for display on the date indicated in the user-input.  Although, it might not have been stated quite clearly in the Final Office Action, the Examiner at this time will explain the rejection more plainly.  The limitation was amended to remove “based on the date” to recite “contextual advertisements that are targeted by the updated set of advertisers for display on the date indicated in the user-input.”  The specification provides for advertisements based on the dates entered by a user.  However, the claim proffers advertisements for display on the date inputted by a user, which means the advertisements are to be displayed on the date entered by the user, i.e. displayed on a future date, not displayed based on the date when entered by the user.  As such, the original 

It is to be noted that on review of the application, the claims as filed on April 24, 2017 recited the limitation “generating, by the publisher server, the electronic form embedded with the script code, the electronic form including a set of advertisers generated upon execution of the embedded script code file, wherein the plurality of user-input fields are designated by the publisher server for monitoring”.   However, the subsequent claims filed on January 23, 2018, the limitation was amended to recite “generating, by the publisher server, the electronic form embedded with the script code, the electronic form including a set of advertisers generated upon execution of the embedded script code file user-input fields are designated by the publisher server for monitoring” which without a comma after “script code file” leaves the limitation up for interpretation.  For instance, whether a set of advertisers are generated upon execution of the embedded script code file user-input fields; if so how would they be designated by the publisher server.

B.         Appellant argues, in regards to the 35 U.S.C. § 103 rejection that the references fail to teach or suggest “receiving an updated set of advertisers returned from the ad-affiliated server, each of the updated set of advertisers being selected by the ad-affiliated server for having a date-based advertising campaign designated by the updated set of advertisers with contextual advertisements that are targeted by the updated set of advertisers for display on the date indicated in the user-input.”  Specifically because the Kumar reference fails to disclose “performing any subsequent actions based on the date provided in the template field.” (Appellant brief p 18).
	Examiner respectfully disagrees.  Ashbaugh discloses receiving an updated set of advertisers, in that during the Format & Respond step, the response may vary based on the data provided by the user into the input field is parsed by the remote server, and a plurality of advertisements are presented to the user based on the user input.” Von Wolfsheild [0075].  Which is in accord with Appellant’s specification that advertisements and advertisers are interchangeable as stated “step 208, the existing contextual advertisements (i.e., existing set of advertisers) are dynamically updated according to the determined set of advertisers returned from the ad-affiliated server 110.”  Appellant’s specification [0044].  Kumar in combination is merely used to teach that the user input can be a date, in that its interactive interface template may define input fields to enable a user to provide information, such as date fields for specifying the dates of stay at a hotel; Kumar [0029]; and subsequent to entering a date, the script code associated with interactive interface may be operative to verify dates of stay entered by a user, communicate the dates to a server and to communicate output [updated result] received back from the server.  Kumar [0026].

For the above reasons, it is believed that the rejections should be sustained.


/E CARVALHO/
Primary Examiner 3622                                                                                                                                                                                                      
Conferees:
/DAVE OKONSKY/
Supervisory Patent Examiner, Art Unit 3600
                                                                                                                                                                                                        /PETER H CHOI/Supervisory Patent Examiner, Art Unit 3622                                                                                                                                                                                                        
                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.